In a notice of a motion to be made on a forthcoming bond the bond is described by mistake as executed by John when it was in fact executed by George M. Cooke: held, variance material, and notice insufficient.This court held the variance material and fatal, and reversed the judgment of the circuit court. He was absent during the whole of' this term, being a member of the convention, (which sat from the first Monday in October 1829, till the 15th January 1830) and constantly attending his duty there.